Exhibit 10.16.5
Version 08-2009
Option & Unit Agreement-2004 Plan
JACK IN THE BOX INC.
AWARD AGREEMENT
UNDER THE 2004 STOCK INCENTIVE PLAN
     THIS AGREEMENT is made as of <<date>> between Jack in the Box Inc., a
Delaware corporation (the “Company”), and <<name>> (the “Awardee”).
RECITALS
     The Compensation Committee (the “Committee”) of the Board of Directors of
the Company which administers the Company’s 2004 Stock Incentive Plan (the
“Plan”) has granted to the Awardee as of the date of this Agreement on the terms
and conditions set forth herein, a) an option (the “Option”) to purchase shares
of the Common Stock of the Company, par value $0.01 per share (the “Common
Stock”), and b) an award of Performance Units (the “Unit Award”), collectively,
the “Award.”
AGREEMENT
     In consideration of the foregoing and of the mutual covenants set forth
herein and other good and valuable consideration, the parties hereto agree as
follows:
     1. CONSIDERATION. The Option and Unit Award have been granted in
consideration of the Awardee’s continued employment with the Company or its
wholly owned subsidiaries and acceptance by the Awardee of the terms and
conditions set forth below and in the Plan.
II. OPTION AWARD
     2.1 SHARES OPTIONED: OPTION PRICE. Awardee may purchase all or any part of
an aggregate of <<#shares>> shares of Common Stock, at the exercise price of
$<<exercise price>> per share (the “Option Exercise Price”), which shall be not
less than the fair market value on the date hereof, on the terms and conditions
set forth herein.
     2.2 OPTION TERM: TIMES OF EXERCISE OR SALE. The Option shall terminate and
no portion of the Option may be exercised in whole or in part more than seven
years after the date hereof.
     This Option shall become exercisable as follows:
          (1) One third on <<date>>.
          (2) One third on <<date>>.
          (3) One third on <<date>>.
     2.3 EXERCISE DATES. Subject to the terms and conditions herein and in the
Plan, the Option shall become exercisable, on each of the dates and to the
extent

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
provided on each date as provided in Section 2.2 above. Fractional shares may
not be purchased or delivered hereunder. Once exercisable and until terminated,
all or any portion of the Option may be exercised from time to time and at any
time under procedures that the Company shall establish from time to time,
including, without limitation, procedures regarding the frequency of exercise
and the minimum number of option shares which may be purchased at any time.
     2.4 EXERCISING THE OPTION. This Option may be exercised only by the Awardee
or his or her permitted transferees and only by the methods set forth herein.
Subject to the terms and conditions of the Plan, the Awardee may exercise all or
any portion of the Option by giving notice of exercise to the Company or its
designee in the manner specified from time to time by the Company, accompanied
by payment or instructions for payment in full of the Option Exercise Price for
the shares being purchased together with any amount which the Company may
withhold upon such exercise for applicable foreign, federal (including FICA),
state and local taxes. Each such notice shall specify the number of shares of
Common Stock to be purchased, the Option Exercise Price, the grant date, and
such other matters as required by the Committee.
     2.5 PAYMENT OF EXERCISE PRICE. The payment of the aggregate Option Exercise
Price shall be made (i) in cash or by cashiers check, (ii) by tender of Common
Stock having a value not less than the aggregate Option Exercise Price, (iii) by
means of a payment under an arrangement with a broker approved by the Company
where payment is made pursuant to an irrevocable commitment by the broker to
deliver to the Company the proceeds from the sale of the Common Stock issuable
upon exercise of the Option, or (iv) any combination of the foregoing.
     2.6 TERMINATION OF EMPLOYMENT.
          (a) Termination for Cause. If Awardee ceases to be employed by the
Company or a subsidiary because of Awardee’s discharge for cause, as determined
by the Company’s Board of Directors (the “Board”) in its sole discretion, this
Option shall expire concurrently with such cessation of employment. As used
herein, the term “subsidiary” shall mean any present or future corporation which
would be a “subsidiary corporation” of the Company as defined in Section 424(f)
of the Internal Revenue Code.
          (b) Involuntary Termination or Voluntary Termination. If Awardee
ceases to be employed by the Company or a subsidiary because of Awardee’s
involuntary termination (other than for cause as described above) or voluntary
termination, before the Awardee is i) eligible to retire under a Company
sponsored retirement plan, or ii) Awardee’s death or Total and Permanent
Disability (as defined below), then this Option, subject to earlier termination
pursuant to Section 2.2 hereof, shall expire ninety days thereafter, and during
such period after Awardee ceases to be an employee, this Option shall be
exercisable only as to those shares, if any, with respect to which the Awardee

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
could have exercised the option as of the date of such cessation of employment.
          (c) Retirement. If Awardee is eligible to retire under a Company
sponsored retirement plan, if Awardee ceases to be employed by the Company or
subsidiary for any reason other than (i) termination for cause, as determined by
the Company’s Board in its sole discretion, or (ii) Awardee’s death or Total and
Permanent Disability (as defined below), then during such period after Awardee
ceases to be an employee, the Option shall be exercisable only as to those
shares, if any, (i) with respect to which the Awardee could have exercised as of
the date of such cessation of employment and (ii) for each twelve full months
during which Awardee was in the employ of the Company, or a subsidiary an
additional 5% of the shares granted, (total exercisable shares not to exceed
original grant amount), of the Option, provided all rights under such Option
shall expire, in any event, on the date specified in Section 2.2 hereof,
          (d) If Awardee shall die while in the employment of the Company or a
subsidiary, and such deceased Awardee shall not have suffered Total and
Permanent Disability within ninety days prior to death, then this Option shall
be exercisable by the person or persons to whom Awardee’s rights under the
Options all have passed by will or by applicable laws of descent and
distribution, as to all shares granted to Awardee without regard to exercise
limitations as set forth in Section 2.2 hereof; provided, however, that all
rights under such Option shall expire in any event on the date specified in
Section 2.2 hereof.
          (e) If Awardee shall suffer Total and Permanent Disability while in
the employment of the Company or a subsidiary, this Option shall be exercisable
only as to those shares which Awardee could exercise as of twelve months
following the Awardee’s first day of absence from work with the Company or a
subsidiary due to Total and Permanent Disability, provided, however, that all
rights under such Option shall expire in any event on the date specified in
Section 2.2 hereof. As used in this Agreement “Total and Permanent Disability”
is defined as a physical or mental condition that results in a total and
permanent disability to such extent that the person is eligible for disability
benefits under the federal Social Security Act.
     2.7 BUY OUT OF OPTION GAINS. At any time after an Option becomes
exercisable, the Committee shall have the right to elect, in its sole discretion
and without the consent of the holder thereof, to cancel such Option and to pay
to the Awardee the excess of the fair market value of the shares of Common Stock
covered by such Option over the Option Exercise Price of such option at the date
the Committee provides written notice (the “Buy Out Notice”) of the intention to
exercise such right. Buyouts pursuant to this provision shall be effected by the
Company as promptly as possible after the date of the Buy Out Notice. Payments
of buy out amounts may be made in cash, in shares of Common Stock, or partly in
cash and partly in shares of Common Stock, as the Committee deems advisable. To
the extent

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
payment is made in Common Stock, the number of shares shall be determined by
dividing the amount of the payment to be made by the fair market value of a
share of Common Stock at the date of the Buy Out Notice. In no event shall the
Company be required to deliver a fractional share of Common Stock in
satisfaction of this buy out provision. Payments of any such buy out amounts
shall be made net of any applicable foreign, federal (including FICA), state and
local withholding taxes. For the purposes of this provision, fair market value
shall be equal to the average of the high and low prices at which a share of the
Company Common Stock is traded on the NASDAQ Exchange on the relevant date.
     2.8 TERMINATING TRANSACTIONS. Upon the dissolution or liquidation of the
Company, this Option shall terminate. Upon the occurrence of any (i) merger or
consolidation in which the Company shall not be the surviving entity (or
survives only as a subsidiary of another entity whose shareholders did not own
all or substantially all of the Company’s Common Stock immediately prior to such
transaction), (ii) sale of all or substantially all of the Company’s assets to
any other person or entity (other than a wholly-owned subsidiary), or (iii) the
acquisition of beneficial ownership or control of (including, without
limitation, power to vote) more than 50% of the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(collectively a “Terminating Transaction”), this Option shall terminate unless
provision be made in writing in connection with such transaction for the
assumption of the Option or the substitution for the Option of a new option
covering the stock of a successor employer corporation, or a parent or
subsidiary thereof or of the Company, with appropriate adjustments as to the
number and kind of shares and prices, in which event this Option shall continue
in the manner and under the terms so provided. If this Option shall terminate
pursuant to the foregoing sentence, the person then entitled to exercise the
Option shall have the right, at such time immediately prior to the consummation
of the Terminating Transaction as the Company shall designate, to exercise this
Option to the full extent not theretofore exercised, including any installments
previously not exercisable prior to the Terminating Transaction. Adjustments
under this section shall be made by the Committee, whose determination as to
what adjustments shall be made and the extent thereof shall be conclusive. No
fractional shares of stock shall be issued under this Option or in connection
with any such adjustment.
     2.9 RESPONSIBILITY FOR EXERCISE. The Awardee hereby acknowledges that he or
she is responsible for taking any and all actions as may be required to exercise
this Option in a timely manner and for properly executing any such documents as
may be required for exercise in accordance with such rules and procedures as may
be established by the Committee from time to time. By signing this agreement the
Awardee acknowledges that information regarding the procedures and requirements
for this exercise of the Option is available upon request. The Company shall
have not duty or obligation to notify the Awardee of the expiration date of this
Option.
III. UNIT AWARD
     3.1 UNIT AWARD. The Committee hereby grants <<# units>> Performance Units
to the Awardee on the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
     3.2 VESTING. The Unit Award shall become vested upon the achievement of
long-term Company Performance Goals established for the Performance Period,
<<performance period end date>>, as described in Appendix I to this Award, the
achievement of which shall be determined by the Committee after the end of the
Performance Period. No portion of the Unit Award shall become vested at any time
prior to the end of the Performance Period except as provided in Section 3.5
(Termination of Employment) or Section 3.6 (Terminating Transactions) of this
Agreement. The Awardee must be employed by the Company or a Subsidiary
Corporation continuously from the date of this Award through the last day of
<<performance period end date>> to receive payment of the Unit Award due to
satisfaction of the Company Performance Goals. If any shares subject to this
Award would otherwise become vested on a day on which the sale of such shares
would violate the provisions of the Company’s Insider Trading policy, then such
vesting automatically shall be deemed to occur on the next day on which the sale
of such shares would not violate the Insider Trading policy.
     3.3 PERFORMANCE PERIOD. The performance period for the Unit Award shall be
the period that begins on <<date>> and ends on <<date>> (the “Performance
Period”).
     3.4 DISTRIBUTION. A Unit Award that has become vested in accordance with
Section 3.2 of this Agreement due to achievement of the Performance Goals will
be denominated in cash, subject to any income taxes, FICA, state disability
insurance or other similar payroll and withholding taxes arising from the
receipt or vesting of the Unit Award. The Company, to the extent permitted by
law, may deduct any such tax obligations from any payment of any kind otherwise
due to the Awardee, and the net balance will be settled in whole shares of
Common Stock of the Company (“Award Shares”) and distributed in a single
distribution no later than December 31, <<date>> of the calendar year in which
the Performance Period ends. The certificates for the Award Shares shall be
registered in the name of the Awardee (as evidenced by the appropriate entry on
the books of the Company or a duly authorized transfer agent of the Company).
     3.5 TERMINATION OF EMPLOYMENT.
          (a) Termination for Cause. If the Awardee is terminated for cause (as
determined by the Company’s Board of Directors (the “Board”) in its sole
discretion) prior to <<last date of the Performance Period>>, then this Unit
Award will be automatically forfeited by the Awardee concurrently with such
termination of employment, unless otherwise determined by the Board in its sole
discretion, and the Awardee shall not be deemed vested in any portion of this
Unit Award, regardless of any vesting percentage which might have applied to
such Unit Award on account of this Section 3.5(a) for any other reason.
          (b) Involuntary Termination or Voluntary Termination. If the Awardee
ceases to be employed by the Company or a subsidiary because of Awardee’s
involuntary termination (other than for cause as described above) or voluntary

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
termination, before the Awardee is eligible to retire under a Company sponsored
retirement plan, then the Awardee shall not be deemed vested in any portion of
this Unit Award, regardless of any vesting percentage which might have applied
to such Unit Award on account of this Section 3.5(b) for any other reason.
          (c) Retirement, Disability or death If the Awardee has a “separation
from service” (within the meaning of Code Section 409A) from the Company or a
subsidiary before the last day of the Performance Period on account of the
Awardee’s Retirement, Total and Permanent Disability, or death, then provided
that as of <<date 1 year from start of Performance Period>>, the Awardee is
still employed by the Company, and had been continuously employed by the Company
since the date this Unit Award was granted, this Unit Award shall become vested
on such termination date in accordance with the following schedule or in such
greater amount as may be determined by the Board in its sole discretion.

          Termination Date   Vesting Percentage  
<<date 1 year from start Perf Period>> but before <<date 2 years from start Perf
Period>>
    33 %
<<date 2 years from start Perf Period>> but before <<date 3 years from start
Perf Period>>
    66 %

In no event however shall any portion of this Unit Award be considered vested
under this Section 3.5(c) prior to the Awardee’s termination date. As used in
this Agreement, Total and Permanent Disability shall mean a physical or mental
condition that results in a total and permanent disability to such extent that
the Participant is eligible for disability benefits under the federal Social
Security Act. It shall be the responsibility of the Awardee to notify the
Company of any changes in address.
The provisions of this Section 3.5(c) applicable in the event of death shall
only apply if the Awardee dies while in the employment of the Company or a
subsidiary, and the Awardee had not been determined to have suffered Total and
Permanent Disability within ninety (90) days of such Awardee’s death.

  3.6   TERMINATING TRANSACTIONS. Upon the dissolution or liquidation of the
Company, this Unit Award shall terminate. Upon the occurrence of any (i) merger
or consolidation in which the Company shall not be the surviving entity (or
survives only as a subsidiary of another entity whose shareholders did not own
all or substantially all of the Company’s Common Stock immediately prior to such
transaction), (ii) sale of all or substantially all of the Company’s assets to
any other person or entity (other than a wholly-owned subsidiary), or (iii) the
acquisition of beneficial ownership or control of (including, without
limitation, power to vote) more than 50% of the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(collectively a “Terminating Transaction”), prior to the Unit Award becoming
100% vested, this Unit Award shall be considered 100% vested as of the effective
date of the transaction and distributed in a single distribution no later than
December 31, <<date>> of the calendar year in which the terminating transaction
is effective.

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan



OPTION AND PERFORMANCE UNIT AWARDS

4   AWARD AS COMPENSATION. No amount attributable to this Award shall be
considered as compensation for the purposes of any other Company sponsored plan.

5   NON-TRANSFERABILITY. Except as otherwise provided in this Paragraph, this
Award is not transferable other than by will or the laws of descent and
distribution. This Award shall not be otherwise transferred, assigned, pledged,
hypothecated or disposed of in any way, whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer this Award otherwise than by will or the laws of
descent and distribution or to assign, pledge, hypothecate or otherwise dispose
of this Award, other than as permitted herein, or upon the levy of any
execution, attachment or similar process upon this Award, this Award shall
immediately terminate and become null and void. Notwithstanding the foregoing,
with the approval of the Committee, the Option may be transferred to a trust for
the benefit of the Awardee or the Awardee’s “family member” as that term is
defined in the General Instructions to Form S-8 Registration Statement under the
Securities Act.

6   LEGALITY. The Company shall not be required to issue any shares of Common
Stock subject to this Award unless and until all applicable requirements of the
Securities and Exchange Commission (the “SEC”), the California Department of
Corporations or other regulatory agencies having jurisdiction with respect to
such issuance, and any exchanges upon which the Common Stock may be listed,
shall have been fully compiled with. If the shares of Common Stock subject to
this Award are being distributed subject to restrictions or if the rules and
interpretations of the SEC so require, such shares may be issued only if Awardee
represents and warrants in writing to the Company that the shares are being
acquired for investment and not with a view to the distribution thereof, and any
certificates issued upon distribution of the shares shall bear appropriate
legends setting forth the restrictions on transfer of such shares. Such legends
may not be removed until the Company so requests, based on the opinion of the
Company’s counsel that the restrictions are no longer applicable.
Notwithstanding any other provision in this Agreement, if the distribution of
shares under the Unit Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Company’s Insider Trading
Policy, then the distribution of such shares shall occur on the next day on
which the sale of such shares would not violate the Insider Trading Policy, to
the extent permitted under Section 409A. For purposes of this Agreement,
“Insider Trading Policy” means the written policy of the Company pertaining to
the purchase, sale, transfer or other disposition of the Company’s equity
securities by directors, officers, employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.

7   ADJUSTMENTS IN STOCK. Subject to the provisions of the Plan, if the
outstanding shares of the Company Common Stock of the class subject to this
Award are

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan

    increased or decreased, or are changed into or exchanged for a different
number or kind of shares or securities as a result of one or more
reorganizations, recapitalizations, stock splits, reverse stock splits, stock
dividends and the like, appropriate adjustments to be conclusively determined by
the Committee, shall be made in the number and/or type of shares or securities
subject to this Award consistent with any and all changes stipulated above and
any fractional shares resulting from adjustments shall be rounded down to the
nearest whole number.

8   EMPLOYMENT. Nothing in the Plan or in this agreement shall confer upon the
Awardee any right to continue in the employment of the Company or any of its
subsidiaries or interfere in any way with any right of the Company to terminate
the Awardee’s employment at any time.

9   PLAN CONTROLS. The Award and all terms and conditions set forth in this
agreement are subject in all respects to the terms and conditions of the Plan as
may be amended from time to time, (but no amendment shall adversely affect the
Awardee’s rights under this Award) and any rules and regulations promulgated by
the Committee, which shall be controlling. All constructions, interpretations,
rule determinations or other actions taken by the Committee shall be final,
binding and conclusive on all interested parties, including the Company and its
subsidiaries and all former, present and future employees of the Company or its
subsidiaries. Capitalized terms that are not defined herein shall have the
definition given to them in the Plan.

10   ARBITRATION. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to the Plan and this agreement and any other disputes or
claims relating to or arising out of the Plan and this agreement shall be fully,
finally and exclusively resolved by binding arbitration conducted in San Diego,
California, by either (i) the American Arbitration Association in accordance
with its rules and procedures, or (ii) by any party mutually agreed upon by the
Committee and the claimant. By accepting an Award, the Awardee and the Company
waive their respective rights to have any disputes or claims tried by a judge or
jury.

11   LAWS GOVERNING. The Award and the Plan shall be construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.

12   RECEIPT OF PROSPECTUS. The Awardee hereby acknowledges that he or she has
received a copy of the prospectus relating to the Option and the shares covered
thereby and the Plan.

13   AWARD AGREEMENT. This agreement has no cash value or other legal
significance and the entitlement of any rights here under shall be governed by
the terms of the Plan and the books and records maintained by the Company.

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan



14 MISCELLANEOUS.
     (a) This writing constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be modified or amended except
by a written agreement signed by Awardee and the Company other than as provided
in paragraph (g) below Anything in this Agreement to the contrary
notwithstanding, any modification or amendment of this Agreement by a written
agreement signed by, or binding upon, Awardee shall be valid and binding upon
any and all persons or entities who may, at any time, have or claim any rights
under or pursuant to this Agreement (including all Awardees hereunder) in
respect of the Award granted to the Awardee.
     (b) No waiver of any breach or default hereunder shall be considered valid
unless in writing and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature. Anything in this Agreement to
the contrary notwithstanding, any waiver, consent or other instrument under or
pursuant to this Agreement signed by, or binding upon, Awardee shall be valid
and binding upon any and all persons or entities (other than the Company) who
may, at any time, have or claim any rights under or pursuant to this Agreement
(including all Awardees hereunder) in respect of the Award originally granted to
Awardee.
     (c) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, and Awardee and his heirs, personal representatives, successors and
assigns; provided, however, that nothing contained herein shall be construed as
granting Awardee the right to transfer any of his Award except in accordance
with this Agreement.
     (d) If any provision of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this Agreement shall be carried out
as if any such invalid or unenforceable provision were not contained herein.
     (e) The section headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of said
sections.
     (f) Each party hereto shall cooperate and shall take such further action
and shall execute and deliver such further documents as may be reasonably
requested by any other party in order to carry out the provisions and purposes
of this Agreement.
     (g) This Agreement is intended to comply with Section 409A and shall be
administered, interpreted and construed in a manner consistent with
Section 409A. Should any provision of this Agreement be found not to comply with
the provisions of Section 409A, it shall be modified and given effect, in the
sole discretion of the Committee and without requiring Awardee’s consent
(notwithstanding the provisions of Section 9 or paragraph (a) above), in such
manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A. The preceding
provisions, however, shall not be construed as a guarantee by the

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
Company of any particular tax effect to Awardee provided pursuant to the
Agreement.
     (h) Whenever the pronouns “he” or “his” are used herein they shall also be
deemed to mean “she” or “hers” or “it” or “its” whenever applicable. Words in
the singular shall be read and construed as though in the plural and words in
the plural shall be read and construed as though in the singular in all cases
where they would so apply.
               (i) This Agreement may be executed in counterparts, all of which
taken together shall be deemed one original.

 



--------------------------------------------------------------------------------



 



Version 08-2009
Option & Unit Agreement-2004 Plan
     IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its President or one of its Vice Presidents and Awardee has hereunto
set his hand on the day and year first above written.

                JACK IN THE BOX INC.   AWARDEE    
 
           
By:
           
 
           
 
  Signature   Signature    
 
           
 
           
 
      Name    
 
           
 
           
 
      Street Address    
 
           
 
           
 
      City, State Zip    
 
           
 
           
 
      Social Security Number    

 